SUPPLEMENTAL OPINION
BOYD, Justice.
We have before us a petition of the Attorney General seeking further review of State v. Papp reported at 298 So.2d 374 (Fla.1974). The petition was filed in compliance with a suggestion for such review contained in a Memorandum Opinion and Order of the United States District Court, Middle District of Florida.
*547We have carefully reviewed the matter and find no authorization under the Florida Constitution or the Florida Appellate Rules for such review at this time, inasmuch as this Court permanently lost jurisdiction of this proceeding on the expiration of the period for rehearing. We note that, thereafter, Respondent-Appellant did, in fact, file a Petition for Rehearing based on Hamling v. United States1 and Jenkins v. Georgia,2 which petition was denied September 5, 1974.
This determination is made without prejudice to Respondent-Appellant Papp, thus allowing him to seek post-conviction relief either under Rule 3.850, Rules of Criminal Procedure, or pursuant to a petition for habeas corpus filed in the appropriate court.
In passing we note that we are currently considering Fontana v. State, Fla., 316 So.2d 545, in which we have under review “Memoirs”,3 Hamling, supra, and Miller,4 reference to which cases was made by the Judge of the United States District Court in his order.
The petition for reconsideration of these consolidated cases is visited to the original opinion and is hereby
Denied.
ADKINS, C. J., and ROBERTS, Me-CAIN, OVERTON and ENGLAND, JJ., concur.

. 418 U.S. 87, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974).


. 418 U.S. 153, 94 S.Ct. 2750, 41 L.Ed.2d 642 (1974).


. A Book Named “John Cleland’s Memoirs of a Woman of Pleasure” v. Attorney General, 383 U.S. 413, 86 S.Ct. 975, 16 L.Ed.2d 1 (1966).


. Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973).